Exhibit 3.1 Name of Merging entity Clean Wind Energy Tower, Inc. Jurisdiction Nevada Corporation Articles of Merger Page 1 Articles of Merger Page 2 Name of merging entity Clean Wind Energy Tower, Inc. Name of Surviving entity Superior Silver Mines, Inc. Articles of Merger Page 5 First: the name of the Corporation is Clean Wind Energy Toewr, Inc. The entire plan of merger is on file at the registered office of the surviving corporation effective date January 21, Articles of Merger Page 6 Chief Executive Officer Clean Wind Energy Tower, Inc. 1/18/2011
